                EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made and entered into as of the 30th day of June 2009, by and
between DST Systems, Inc., a Delaware corporation (“DST”) and Stephen C. Hooley,
an individual (“Executive”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed by and between DST and Executive as follows:

1.         EMPLOYMENT. Executive shall commence employment as the President and
Chief Operating Officer of DST and may hold such other offices as the parties
from time to time agree. Executive shall have such duties, powers and
responsibilities as may be prescribed by the Certificate of Incorporation and
By-Laws of DST, or prescribed or delegated from time to time by the Chief
Executive Officer or other officer to whom Executive reports, subject to the
powers vested in the DST Board of Directors (the “DST Board”) and in DST
stockholders. Executive shall faithfully perform his duties under this Agreement
to the best of his ability and shall devote substantially all of his working
time and efforts to the business and affairs of DST and its affiliates.
Executive shall maintain his personal executive office in the metropolitan area
where the DST maintains its headquarters, with the understanding that Executive
may travel on business to the extent consistent with Executive’s employment
obligations.

 

2.

COMPENSATION.

(a)       BASE COMPENSATION. At the commencement of his employment, Executive’s
annual base salary (“Base Salary”) shall be Five Hundred Fifty Thousand Dollars
($550,000), subject to adjustment from time to time as agreed by the parties.

(b)       INCENTIVE COMPENSATION. Executive shall be eligible to participate in
any DST annual incentive award program available to senior executives
(“Program”) and shall begin such participation, on a pro rata basis, with the
2009 performance year. Executive’s participation shall be under such terms as
are determined from time to time by the DST Board or the Compensation Committee
or other appropriate committee of the DST Board (the “DST Compensation
Committee”). Payment to Executive of an annual bonus (“Annual Incentive”) may
depend on achievement of DST or other goals as the DST Compensation Committee
determines. Executive shall commence participation in the Program at the
following Threshold, Target and Maximum opportunity levels, which are
percentages of Base Salary:

 

Threshold

Target

Maximum

100%

200%

300%

 

Any payout upon goal achievement may consist of any combination of cash,
deferred cash or other award components selected by the DST Compensation
Committee. The terms of Executive’s participation in a Program are established
by the DST Board or the DST

 

 

 



--------------------------------------------------------------------------------

Compensation Committee and not by this Agreement, and the DST Compensation
Committee may change, revoke, or terminate a Program and may exercise its
discretion with respect thereto. The actual amount of any Annual Incentive
earned will be based upon meeting specific goals set in accordance with the
Program.

 

3.

BENEFITS.

(a)       EQUITY PLAN PARTICIPATION. Executive shall be entitled to participate
in the 2005 Plan in accordance with the terms thereof, at a level consistent
with DST’s practice regarding awards to senior executive officers. Awards under
the 2005 Plan are granted in the discretion of the DST Board or Compensation
Committee or other appropriate committee of the DST Board.

(b)       INCENTIVE, SAVINGS AND RETIREMENT PLANS. In addition to Base Salary
and an Annual Incentive, Executive shall be entitled to participate during his
employment hereunder in all incentive, savings and retirement plans, practices,
policies and programs, whether or not qualified under Section 401(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), that are from time to
time applicable to other senior executives of DST in accordance with their terms
as in effect from time to time.

(c)       WELFARE BENEFITS. During his employment, Executive and/or his family,
as the case may be, shall be eligible for participation in and shall receive all
benefits under any welfare benefit plans, practices, policies and programs
provided by DST (including medical, prescription, dental, disability, salary
continuance, employee life, group life, dependent life, accidental death and
travel accident insurance plans and programs) generally applicable to other
senior executives of DST in accordance with their terms (including limitations
on eligibility) as in effect from time to time. DST reserves the right to
change, revoke or terminate any welfare benefit plan, practice, policy or
program at any time.

(d)       FRINGE BENEFITS. During his employment, Executive shall be entitled to
fringe benefits applicable to other senior executives of DST.

(e)       VACATION. During his employment, Executive shall be entitled to paid
vacation time in accordance with DST’s plans, practices, policies, and programs,
but in no event shall such vacation time be less than four weeks per calendar
year.

(f)        EXPENSES. During his employment, Executive shall be entitled to
receive prompt reimbursement for all ordinary and necessary business expenses
incurred by Executive, upon the receipt by DST of an accounting in accordance
with practices, policies and procedures of DST.

 

4.

TERMINATION.

(a)       DEATH. Executive’s employment under this Agreement shall terminate
upon Executive’s death and Executive’s estate (or his beneficiary, as may be
appropriate) shall be entitled to receive (i) an amount equal to all Base Salary
earned and accrued to the date of Executive’s death, to the extent theretofore
unpaid; and (ii) any other benefits payable upon death under any applicable
employee benefit plan in which Executive participated at the date of

 

- 2 -

 



--------------------------------------------------------------------------------

his death. Except as provided under this Agreement or under any applicable
employee benefit plan, all other obligations of DST under this Agreement shall
terminate as of the date of Executive’s death during employment.

(b)       DISABILITY. If DST determines that Executive is unable to perform his
duties under this Agreement because of his “disability” as defined by or
determined in accordance with the Rules and Procedures of the DST Compensation
Committee, DST may terminate Executive’s employment. Such termination shall be
effective as of the date determined by DST pursuant to DST procedures, and
Executive shall be entitled to receive (i) an amount equal to all Base Salary
earned and accrued to the date of termination, to the extent theretofore unpaid;
and (ii) any other benefits payable upon such disability under any applicable
employee benefit plan in which Executive participated at the time of
termination. Except as provided under this Agreement or under any applicable
employee benefit plan, all other obligations of DST under this Agreement shall
terminate as of the date of such termination.

(c)       VOLUNTARY TERMINATION OF EMPLOYMENT. Executive’s employment under this
Agreement shall terminate upon Executive’s voluntary termination of employment.
DST shall have no further obligations under this Agreement, except Executive
shall be entitled to receive (i) within thirty (30) days after the date of
termination, an amount equal to all Base Salary earned and accrued to the date
of termination, to the extent theretofore unpaid, and (ii) such other benefits
to which Executive is entitled under any employee benefit plan in which
Executive participated at the time of termination. Except as provided under this
Agreement or under any applicable employee benefit plan, all other obligations
of DST under this Agreement shall terminate as of the date of such termination

(d)       TERMINATION BY DST FOR CAUSE. DST may terminate this Agreement and
Executive’s employment “for cause” immediately upon notice to Executive. For
purposes of this Agreement, termination “for cause” shall mean termination based
upon any one or more of the following:

(i)        Any material breach of this Agreement by Executive which is not, or
cannot be, cured (in each case in the sole judgment of the DST Board) within
thirty (30) days after written notice of such breach to Executive;

(ii)       Executive’s dishonesty involving DST or any subsidiary or affiliate
of DST;

(iii)      Gross negligence or willful misconduct in the performance of
Executive’s duties as determined in good faith by the DST Board;

(iv)      Willful failure by Executive to follow reasonable instructions of the
DST Board or any officer to whom Executive reports concerning the operations or
business of DST or any subsidiary or affiliate of DST;

(v)       Executive’s fraud or criminal activity; or

(vi)      Embezzlement or misappropriation by Executive.

 

- 3 -

 



--------------------------------------------------------------------------------

 

(e)

TERMINATION BY DST OTHER THAN FOR CAUSE.

(i)        DST may terminate this Agreement and Executive’s employment other
than for cause immediately upon notice to Executive, and in such event, DST
shall provide severance benefits to Executive in accordance with Paragraph
4(e)(ii) below; provided, however, that notwithstanding any other provision of
this Agreement, the obligations in Paragraph 4(e)(ii) shall not apply unless
Executive executes a general release, acceptable to DST, in favor of DST and its
affiliates.

(ii)       In the event of termination of Executive’s employment under Paragraph
4(e)(i), DST shall, (A) within sixty (60) days after such termination, pay to
Executive a lump sum amount equal to twenty-four (24) months of the annual Base
Salary at the rate in effect immediately prior to termination, which amount
shall be separation pay; and (B) for a period of twenty-four (24) months
following such termination (the “Period”), if Executive elects continued group
medical coverage for himself and his eligible dependents pursuant to COBRA, (1)
provide such continued coverage for the lesser of the COBRA continuation period
or the duration of the Period, with the same deductible and out-of-pocket
expenses as apply to active employees (and their eligible dependents) from time
to time during the COBRA continuation coverage period, and (2) for the period
beginning on the expiration of COBRA continuation coverage and ending on the
last day of the Period, monthly reimburse Executive for the cost of premiums for
health plan benefits comparable to such benefit plans provided to Executive at
the time of termination of active employment. In addition, during the Period,
DST will reimburse Executive for the cost of premiums for life insurance
coverage comparable to the coverage provided to Executive during active
employment pursuant to this Agreement. Notwithstanding the foregoing, any
reimbursement obligation set forth in this subparagraph (but, for purposes of
clarity, not including the reimbursement obligation set forth in Paragraph 7)
shall lapse as of the date comparable coverage in connection with other
employment is made available to Executive regardless of whether Executive
participates in such alternate coverage program. DST shall reimburse Executive
for any federal, state and local income taxes due with respect to amounts paid
hereunder for COBRA continuation coverage or for the cost of health or life
insurance. The terms and conditions of this subparagraph shall continue until
the end of the Period notwithstanding the death or disability of Executive
during said period (except, in the event of death, the obligation to reimburse
Executive for the cost of life insurance shall not continue). For the avoidance
of doubt, neither termination of employment for disability nor assignment or
deemed assignment of this Agreement to a subsidiary or affiliate of DST shall be
treated as a termination without cause. Executive shall receive, on the payment
due date as provided in the DST Annual Incentive Program, any Annual Incentive
earned for the performance year in which Executive’s employment terminated;
provided, however, that such award shall be prorated to reflect only the portion
of such performance year that precedes Executive’s termination. To the extent
required by Code Section 409A and guidance issued thereunder, such award shall
be deferred in accordance with any applicable deferral requirements and
elections in place with respect to such award and, to the extent deferred, such
award shall be paid pursuant to the terms of deferral procedures in effect with
respect to the DST Annual Incentive Program from time to time. Notwithstanding
the receipt during the Period of separation

 

- 4 -

 



--------------------------------------------------------------------------------

pay as provided herein and the benefits that are generally available to
executive employees of DST during the Period, (a) Executive shall not be
entitled to accrue or receive such benefits during the Period except as set
forth herein and (b) any contributions and benefits under applicable plans with
respect to the year of termination shall be based solely upon compensation paid
to Executive for periods prior to termination. In the year of termination,
Executive shall be entitled to participate in any qualified plan made available
to DST employees only if Executive meets all requirements of such plans for
participation in such year.

5.         NON-DISCLOSURE, INVENTION OWNERSHIP. For purposes of this Paragraph
5, “Company” shall mean DST and its subsidiaries, affiliates, and joint
ventures.

 

(a)

OWNERSHIP AND CONFIDENTIALITY OF PROPRIETARY INFORMATION.

(i)        DEFINITION OF PROPRIETARY INFORMATION.  All information and know how,
whether or not in writing or other tangible or electronic form, concerning the
business or financial affairs of Company, including but not limited to all
(i) inventions, discoveries, improvements and trade secrets, (ii) products and
services and all plans, service levels, specifications and concepts for products
and services, (iii) business plans, business and systems processes, methods,
techniques, specifications and formulas, (iv) research and development projects
and data, (v) financial and marketing data and information, (vi) information
about customers and prospective customers, including contractual terms, customer
specifications and the identity of and relationships with customer employees,
(vii) names and other data relating to Company employees, consultants, suppliers
and prospective employees, consultants and suppliers, (viii) computer data,
reports, computer programs, source codes, object codes, manuals, tapes,
listings, specifications, test results, programming sequences, application
programming interfaces, screen designs and formats and user interfaces,
algorithms, flow charts, program formats, user documentation and operating
processes, and (ix) trade names, copyrights and other intellectual property
rights, whether developed or invented by Executive or others, and whether
patentable, copyrightable or not, shall be “Proprietary Information.”

(ii)       OWNERSHIP OF PROPRIETARY INFORMATION.  All Proprietary Information
and all files, databases, letters, memoranda; reports, records, data, sketches,
drawings, research notebooks, program listings or other written, photographic or
other material containing Proprietary Information, whether created by Executive
or others, and whether in tangible, intangible, written or electronic form,
shall be and are the exclusive property of the Company to be used by Executive
only in the performance of Executive’s duties for the Company. All Proprietary
Information and all records or copies thereof and all tangible property of the
Company in the custody or possession of Executive shall be delivered to the
Company upon the earlier of (i) a request by Company or (ii) the termination of
Executive’s employment.

(iii)      NONDISCLOSURE. Executive shall not, either during or after
Executive’s employment by Company, disclose any Proprietary Information to
others

 

- 5 -

 



--------------------------------------------------------------------------------

outside Company, or use the same for any purpose without prior written approval
by the President of DST other than to discharge Executive’s duties assigned by
Company, unless and to the extent that any Proprietary Information becomes
generally known to and available for use by the public other than as a result of
the Executive’s acts or omissions or that any Proprietary Information is
required to be disclosed by valid court order and Executive has given Company
prompt notice of the order in advance of the disclosure.

 

(b)

INVENTION NON-DISCLOSURE AND OWNERSHIP.

(i)        DISCLOSURE OF DEVELOPMENTS TO COMPANY. Executive shall make full and
prompt disclosure to the Company of all inventions, designs, processes,
improvements, discoveries, methods, computer hardware and software and other
works of authorship, whether or not fully integrated, debugged or documented and
whether patentable, copyrightable or not, which are created, made, conceived or
reduced to practice by Executive or under Executive’s direction or jointly with
others during Executive’s employment by the Company and related in any way to
the business of Company, whether or not during normal working hours or on the
premises of the Company during Executive’s employment by the Company (all of
which are collectively referred to as “Developments”). All of the Developments
shall be deemed to be Proprietary Information.

(ii)       ASSIGNMENT OF DEVELOPMENTS. All Developments will be the property of
Company, and to the extent necessary Executive hereby assigns to the Company (or
any person or entity designated by the Company) all Executive’s right, title and
interest in and to all such Developments and all related trademarks, patents,
patent applications, copyrights and copyright applications. In the event this
Agreement shall be construed in accordance with the laws of any state which
precludes a requirement in an agreement to assign certain classes of inventions
made by an employee (“Non-Assignable Inventions”), this Paragraph 5(b)(ii) shall
not apply to any Non-Assignable Invention which, pursuant to a final binding
enforceable order of a court of competent jurisdiction, or pursuant to an
agreement of Company, falls within such classes. However, with respect to any
Non-Assignable Invention, Executive hereby grants to Company a perpetual,
royalty-free, non-exclusive license to make, use and sub-license such
Non-Assignable Invention, and to create derivative works therefrom, in
connection with the conduct of Company’s business.

(iii)      FURTHER ASSURANCES. Executive agrees to cooperate fully with Company,
both during and after Executive’s employment with Company, with respect to the
procurement, maintenance and enforcement of trademarks, copyrights and patents
(in the United States and foreign countries) relating to Developments. Executive
agrees to sign all papers, including, without limitation, trademark
applications, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, which
Company may deem necessary or desirable in order to protect its rights and
interests in any Development.

 

- 6 -

 



--------------------------------------------------------------------------------

(c)       COMPANY’S RIGHT TO NOTIFY SUBSEQUENT EMPLOYERS. The Company may do all
necessary things, and take all necessary action, in Company’s discretion, to
protect its rights under this Agreement, including without limitation notifying
any subsequent employer, partner or business associate of Executive of the
existence of (and furnishing to any such person) the provisions of this
Paragraph 5.

(d)       OTHER AGREEMENTS. Executive hereby represents that Executive is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential proprietary
information in the course of Executive’s employment with Company or to refrain
from competing directly or indirectly with the business of such previous
employer or any other party. Executive further represents that Executive’s
performance of all terms of any agreement between Executive and DST and as an
employee of DST does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by Executive in confidence
or in trust prior to Executive’s employment with Company. Executive agrees not
to disclose to Company or induce Company to use any confidential proprietary
information or material belonging to any previous employers or others.

(e)       REMEDIES. Executive agrees that the restrictions contained in this
Paragraph 5 are necessary for protection of the business of Company and that
unauthorized disclosure of any of the Proprietary Information or other violation
of this Paragraph 5 would cause irreparable injury to Company not adequately
remediable in damages. Executive agrees that any breach of his obligations under
this Paragraph 5 shall, in addition to any other relief to which Company may be
entitled, entitle Company to temporary, preliminary and final injunctive relief
against further breach of such obligations, without the posting of any bond. The
existence of any claim or cause of action on the part of Executive against
Company, its successors or assigns, whether arising an agreement between
Executive and Company or otherwise, shall in no way constitute a defense to the
enforcement of these provisions. The “Restrictive Period” (as defined in
Paragraph 8) shall be extended in an amount which equals the time period during
which Executive is in violation of any of the provisions hereof.

6.         DUTIES UPON TERMINATION. Upon termination of this Agreement by DST or
Executive for any reason, Executive shall immediately return to DST all
Proprietary Information (as defined in Paragraph 5) which exists in tangible
form and shall sign such written resignations as may be requested by DST or a
DST affiliate and such other documents and papers relating to Executive’s
employment, benefits and benefit plans as any such entity may reasonably
request.

 

7.

CONTINUATION OF EMPLOYMENT UPON CHANGE IN CONTROL.

(a)       CONTINUATION OF EMPLOYMENT. Subject to the terms and conditions of
this Paragraph 7, in the event of a Change in Control of DST (as defined in
Paragraph 7(c)) at any time during Executive’s employment hereunder, Executive
will remain in the employ of DST for a period of an additional three (3) years
from the date of such Change in Control of DST (the “Control Change Date”). In
the event of a Change in Control of DST, subject to the terms and conditions of
this Paragraph 7, DST shall, for the three (3)-year period (the “Three-Year
Period”) immediately following the Control Change Date, continue to employ

 

- 7 -

 



--------------------------------------------------------------------------------

Executive at not less than the executive capacity Executive held immediately
prior to the Change in Control of DST. During the Three-Year Period, DST shall
continue to pay Executive salary on the same basis, at the same intervals, and
at a rate not less than that, paid to Executive at the Control Change Date.

(b)       BENEFITS. During the Three-Year Period, Executive shall be entitled to
participate, on the basis of his executive position, in each of the following
plans (together, the “Specified Benefits”) in existence, and in accordance with
the terms thereof, at the Control Change Date:

 

(i)

any incentive compensation plan;

(ii)       any benefit plan, and trust fund associated therewith, related to (A)
life, health, dental, disability, or accidental death and dismemberment
insurance, (B) profit sharing, thrift or deferred savings (including deferred
compensation, such as under Sec. 401(k) plans), (C) retirement or pension
benefits, (D) ERISA excess benefits, and (E) tax favored employee stock
ownership (such as under ESOP, TRASOP, TCESO or PAYSOP programs); and

(iii)      any other benefit plans hereafter made generally available to
executives at Executive’s level or to the employees of DST generally;

or, in the alternative, DST shall provide other plans under which at least
equivalent compensation and benefits are available and in which Executive
continues to participate on a basis at least equivalent to his participation in
the DST plans in effect immediately prior to the Control Change Date. In
addition, the change in control provisions of the agreements and plans governing
options, restricted shares, deferred cash, and other equity or incentive awards
granted to Executive under the 2005 Plan or any other award plan of DST or its
affiliates shall govern whether any such outstanding awards become exercisable
or payable or vest in connection with a change in control, as defined in the
applicable agreement or plan.

(c)       CHANGE IN CONTROL OF DST. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if:

(1)       the “Incumbent Directors” (as defined below) cease for any reason to
constitute at least seventy-five percent (75%) of the directors of DST then
serving;

(2)       any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934 (the “Exchange Act”)) other than DST or any
majority-owned subsidiary of DST, or an employee benefit plan of DST or of any
majority-owned subsidiary of DST shall have become the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities of DST representing twenty percent (20%) or more (calculated in
accordance with Rule 13d-3) of the combined voting power of DST’s then
outstanding “Voting Securities” (as defined below); provided, however, that a
person’s becoming such a beneficial owner shall not constitute a Change in
Control if such person is party to an agreement that limits the ability of such

 

- 8 -

 



--------------------------------------------------------------------------------

person and its affiliates (as defined in Rule 12b-2 under the Exchange Act) to
obtain and exercise control over the management and policies of DST;

(3)       a “Reorganization Transaction” (as defined below) is consummated,
other than a Reorganization Transaction which results in the Voting Securities
of DST outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least sixty percent (60%) of the total voting power
represented by the Voting Securities of such surviving entity outstanding
immediately after the Reorganization Transaction, if the voting rights of each
Voting Security relative to the other Voting Securities were not altered in the
Reorganization Transaction; or

(4)       the stockholders of DST approve a plan of complete liquidation of DST,
other than in connection with a Reorganization Transaction.

Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to Executive if, in advance of such event,
Executive agrees in writing that such event shall not constitute a Change in
Control.

For purposes of this 7(c) and the definition of Change in Control, the following
terms have the meaning set forth below:

(1)       “Incumbent Directors” means (i) an individual who was a member of the
DST Board on May 10, 2005 (the effective date of the 2005 Plan); or (ii) an
individual whose election, or nomination for election by DST’s stockholders, was
approved by a vote of at least seventy-five percent (75%) of the members of the
DST Board then still in office who were members of the DST Board on such
effective date; or (iii) individuals whose election, or nomination for election
by DST’s stockholders, was approved by a vote of at least seventy-five percent
(75%) of the members of the DST Board then still in office who were elected in
the manner described in (i) or (ii) above; provided that no director whose
election was in connection with a proposed transaction which, if consummated,
would be a Change in Control shall be an Incumbent Director.

(2)       “Related Party” means (i) a majority-owned subsidiary of DST; or (ii)
an employee or group of employees of DST or of any majority-owned subsidiary of
DST; or (iii) an employee benefit plan of DST or of any majority-owned
subsidiary of DST; or (iv) a corporation owned directly or indirectly by the
stockholders of DST in substantially the same proportion as their ownership of
the voting power of Voting Securities of DST.

(3)       “Reorganization Transaction” means a merger, reorganization,
consolidation, or similar transaction or a sale of all or substantially all of
DST’s assets other than any such sale which would result in a Related Party
owning or acquiring more than fifty percent (50%) of the assets owned by DST
immediately prior to the sale.

(4)       “Voting Securities” of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors,
but not including any other class of securities of such corporation that may
have voting power by reason of the occurrence of a contingency.

 

- 9 -

 



--------------------------------------------------------------------------------

(d)       TERMINATION AFTER CONTROL CHANGE DATE. Notwithstanding any other
provision of this Paragraph 7, at any time after the Control Change Date, DST
may, with approval of the DST Board, terminate the employment of Executive (the
“Termination”), but within five (5) days after the Termination it shall pay to
Executive his full Base Salary through the Termination, to the extent not
theretofore paid, plus a lump sum amount (the “Special Severance Payment”) equal
to the product of his annual Base Salary multiplied by the number of years and
any portion thereof remaining in the Three-Year Period or, if the balance of the
Three-Year Period after Termination is less than one year, for a period of one
year from the Control Change Date (the “Extended Period”). Specified Benefits to
which Executive was entitled immediately prior to Termination shall continue
until the end of the Three-Year Period or, if applicable, the Extended Period;
provided that: (a) if any plan pursuant to which Specified Benefits are provided
immediately prior to Termination would not permit continued participation by
Executive after Termination, then DST shall pay to Executive within five (5)
days after Termination a lump sum payment equal to the amount of Specified
Benefits Executive would have received if Executive had been fully vested and
had been a continuing participant in such plan to the end of the Three-Year
Period or, if applicable, the Extended Period (with the amount for health and
life insurance coverage calculated as provided in Section 4(d)(ii) except basing
the calculation on the Three-Year Period or, if applicable, the Extended
Period); (b) if Executive obtains new employment following Termination, then
following any waiting period applicable to participation in any plan of the new
employer, Executive shall continue to be entitled to receive benefits pursuant
to this sentence only to the extent such benefits would exceed those available
to Executive under comparable plans of the Executive’s new employer (but
Executive shall not be required to repay any amounts then already received by
him), and (c) Executive shall receive in a lump sum the aggregate amount of the
Annual Incentives that would have been received if Target goals had been met for
each year of the Three-Year Period or, if applicable, the Extended Period
(prorated for the final performance year if the Three-Year Period or the
Extended Period, as the case may be, ends partially through such performance
year); provided that the Annual Incentive for the performance period in which
Executive’s employment terminated shall be paid on the payment due date as
provided in the DST Annual Incentive Program. To the extent required by Code
Section 409A and guidance issued thereunder, such award shall be deferred in
accordance with any applicable deferral requirements and elections in place with
respect to such award and, to the extent deferred, such award shall be paid
pursuant to the terms of deferral procedures in effect with respect to the DST
Annual Incentive Program from time to time.

(e)       RESIGNATION AFTER CONTROL CHANGE DATE. In the event of a Change in
Control of DST, thereafter, upon “good reason” (as defined below) Executive may,
at any time during the Three-Year Period or the Extended Period, in his sole
discretion, resign his employment with DST only if: (i) Executive provides
written notice to the Secretary of DST within ninety (90) days after the initial
occurrence of a good reason event describing in detail the event and stating
that Executive’s employment will terminate upon a specified date in such notice
(the “Good Reason Termination Date”), which date is not earlier than thirty (30)
days after the date such notice is provided to DST (the “Notice Delivery Date”)
and not later than ninety (90) days after the Notice Delivery Date, and (ii) DST
does not remedy the event prior to the Good Reason Termination Date. Within five
(5) days after the Good Reason Termination Date, DST shall pay to Executive his
full Base Salary through such Good Reason Termination Date, to the extent not
theretofore paid, plus a lump sum amount equal to the Special Severance Payment
(computed as provided in the first sentence of Paragraph 7(d), except that for
purposes

 

- 10 -

 



--------------------------------------------------------------------------------

of such computation all references to “Termination” shall be deemed to be
references to “Good Reason Termination Date”). Upon the Good Reason Termination
Date of Executive, Specified Benefits to which Executive was entitled
immediately prior to the Good Reason Termination Date shall continue or be
reimbursed on the same terms and conditions as provided in Paragraph 7(d) in the
case of Termination (including equivalent payments provided for therein). For
purposes of this Agreement, Executive shall have “good reason” if there occurs
without his consent: (a) a material reduction in the character of the duties
assigned to Executive or in Executive’s level of work responsibility or
conditions; (b) a material reduction in Executive’s Base Salary as in effect
immediately prior to the Control Change Date or as the same may have been
increased thereafter; (c) the material relocation of the principal executive
offices of DST or its successor to a location outside the metropolitan area of
Kansas City, Missouri or requiring Executive to be based anywhere other than
DST’s principal executive office, except for required travel on DST’s business
to an extent substantially consistent with Executive’s obligations immediately
prior to the Control Change Date; or (d) any material breach by DST of this
Agreement to the extent not previously specified; provided, however, that
Executive shall not have “good reason” under this subparagraph (d) based on a
breach of Paragraph 7(b) if participation in any plan of the type referred to in
Paragraph 7(b) in effect as of the Control Change Date is immaterial or benefits
to Executive from participation in such plans are not reduced by more than ten
percent (10%) in the aggregate.

(f)        TERMINATION FOR CAUSE AFTER CONTROL CHANGE DATE. Notwithstanding any
other provision of this Paragraph 7, at any time after the Control Change Date,
Executive may be terminated by DST “for cause” without notice and without any
payment hereunder only if such termination is for an act of dishonesty by
Executive constituting a felony under the laws of the State of Missouri which
resulted or was intended to result in gain or personal enrichment of Executive
at DST’s expense.

 

(g)

MITIGATION AND EXPENSES.

(i)        OTHER EMPLOYMENT. After the Control Change Date, Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise, and, except as expressly set forth
herein, no such other employment, if obtained, or compensation or benefits
payable in connection therewith shall reduce any amounts or benefits to which
Executive is entitled hereunder.

(ii)       EXPENSES. If any dispute should arise under this Agreement after the
Control Change Date involving an effort by Executive to protect, enforce or
secure rights or benefits claimed by Executive hereunder, DST shall pay
(promptly upon demand by Executive accompanied by reasonable evidence of
incurrence) all reasonable expenses (including attorneys’ fees) incurred by
Executive in connection with such dispute, without regard to whether Executive
prevails in such dispute except that Executive shall repay DST any amounts so
received if a court having jurisdiction shall make a final, nonappealable
determination that Executive acted frivolously or in bad faith by such dispute.
To assure Executive that adequate funds will be made available to discharge
DST’s obligations set forth in the preceding sentence, DST has established a
trust and, upon the occurrence of a Change in Control, shall promptly deliver to
the

 

- 11 -

 



--------------------------------------------------------------------------------

trustee of such trust to hold in accordance with the terms and conditions
thereof that sum which the DST Board shall have determined is reasonably
sufficient for such purpose.

(h)       SUCCESSORS IN INTEREST. The rights and obligations of Executive and
DST under this Paragraph 7 shall inure to the benefit of and be binding in each
and every respect upon the direct and indirect successors and assigns of DST and
Executive, regardless of the manner in which such successors or assigns shall
succeed to the interest of DST or Executive hereunder, and this Paragraph 7
shall not be terminated by the voluntary or involuntary dissolution of DST or
any merger or consolidation or acquisition involving DST, or upon any transfer
of all or substantially all of DST’s assets, or terminated otherwise than in
accordance with its terms. In the event of any such merger or consolidation or
transfer of assets, the provisions of this Paragraph 7 shall be binding upon and
shall inure to the benefit of the surviving corporation or the corporation or
other person to which such assets shall be transferred.

(i)        PREVAILING PROVISIONS. On and after the Control Change Date, the
provisions of this Paragraph 7 shall control and take precedence over any other
provisions of this Agreement which are in conflict with or address the same or a
similar subject matter as the provisions of this Paragraph 7.

 

8.

NON-SOLICITATION AND NON-COMPETITION.

(a)       COVENANTS. Executive covenants and agrees that, during his employment
hereunder and during the “Restrictive Period” (as defined below) immediately
following any termination of that employment, Executive will not:

(i)        directly or indirectly employ or seek to employ any person employed
at that time by DST or any of its subsidiaries or joint ventures or otherwise
encourage or entice any such person to leave such employment;

(ii)       become employed by, enter into a consulting arrangement with or
otherwise agree to perform personal services for a “Competitor” (as defined
below);

(iii)      acquire an ownership interest in a Competitor, other than not more
than a two percent (2%) equity interest in a publicly-traded Competitor; or

(iv)      solicit any customers or vendors of DST or any of its subsidiaries on
behalf of or for the benefit of a Competitor.

(b)       DEFINITIONS. For purposes of this Paragraph, the following terms mean
as follows:

(i)        “Competitor” means, unless the DST Board determines otherwise, any
person, entity or organization that sells goods or services in the “geographic
area” (as defined below), which goods or services are the same or similar to (or
may be used as a substitute for) those sold by a business that (i) is being
conducted by DST or any subsidiary or joint venture of DST in the geographic
area at the time in question and (ii) was being conducted by DST or any
subsidiary or joint venture of DST in the geographic area on the date of
Executive’s termination of employment.

 

- 12 -

 



--------------------------------------------------------------------------------

(ii)       The “geographic area” referred to in this Paragraph 8 shall mean the
United States and any other country in which DST or any subsidiary or joint
venture of DST has, at the termination of Executive’s employment, offices or
operations which accounted for one percent (1%) or more of the annual revenues
of DST or any of its subsidiaries or joint ventures during the time in question.

(iii)      “Restrictive Period” means at a minimum the period of Executive’s
employment and the three-year period following termination of employment. It
also includes any period following termination of employment during which
unvested awards received by Executive from DST continue to vest. This period
shall be extended as described in Paragraph 5(e) for breach of Paragraph 5.

(c)       INJUNCTIVE RELIEF. Executive acknowledges that monetary damages will
not be an adequate remedy for DST in the event of a breach of this Paragraph 8,
and that it would be impossible for DST to measure damages in the event of such
a breach. Therefore, Executive agrees that, in addition to other rights that DST
may have, DST is entitled to an injunction preventing Executive from any such
breach, without the posting of any bond. The existence of any claim or cause of
action on the part of Executive against Company, its successors or assigns,
whether arising an agreement between Executive and Company or otherwise, shall
in no way constitute a defense to the enforcement of these provisions.

(d)       FURTHER REMEDIES. If the DST Board (excluding Executive, if Executive
is a member of the DST Board) by majority vote, determines in good faith that
Executive has breached any of the covenants in this Paragraph 8, then DST shall
have no further obligations to pay any amounts or provide any benefits under
this Agreement.

(e)       SECURITY CLEARANCES. DST or its subsidiaries or joint ventures may
obtain contracts with the United States of America or agencies or
instrumentalities thereof or other governmental agencies or business firms under
the terms of which DST or its subsidiaries or joint ventures and its employees
will be required to comply with certain security regulations imposed by the
United States Government or an agency thereof or other governmental agencies or
business firms. In the event DST or its subsidiaries or joint ventures obtain
any such contracts and if under the terms of such contracts it is necessary for
Executive to obtain security clearances and abide by certain security
regulations, Executive agrees to promptly and diligently apply for any necessary
security clearances, to comply with any and all such regulations, and to make
every reasonable effort to maintain Executive’s continued qualifications for all
security clearances appropriate or necessary to the performance of duties
properly assigned to Executive pursuant hereto.

9.         GROSS-UP PAYMENT. If at any time or from time to time, it shall be
determined by tax counsel mutually agreeable to DST and Executive that any
payment or other benefit to Executive on or after the Control Change Date,
whether payable pursuant to the terms of this Agreement or any other plan
agreement or arrangement with DST, its successors or any person whose actions
result in a Change in Control of DST (“Potential Parachute Payment”) is or will
be taken into account in determining the amount potentially subject to the
excise tax imposed by Section 4999 of the Code or any similar tax (“Excise
Taxes”), then DST shall, subject to the limitations below, pay or cause to be
paid a tax gross-up payment (“Gross-Up

 

- 13 -

 



--------------------------------------------------------------------------------

Payment”). The Gross-Up Payment is intended to compensate Executive for all
Excise Taxes payable by Executive with respect to Potential Parachute Payments
and all Taxes or Excise Taxes payable by Executive with respect to the Gross-Up
Payment, such payment to be made within 5 business days after determination of
the amount thereof, and in no event later than the date the Executive is
required to remit the Excise Taxes to the applicable tax authority. The Gross-Up
Payment shall be an amount equal to the product of (a) the amount of the Excise
Taxes multiplied by (b) a fraction (the “Gross-Up Multiple”), the numerator of
which is one (1.0), and the denominator of which is one (1.0) minus the lesser
of (i) the sum, expressed as a decimal fraction, of the effective marginal rates
of any taxes and any Excise Taxes applicable to the Gross-Up Payment or (ii)
.80, it being intended that the Gross-Up Multiple shall in no event exceed five
(5.0). If different rates of tax are applicable to various portions of a
Gross-Up Payment, the weighted average of such rates shall be used. Excise Taxes
and other penalties under Section 409A of the Code shall not be “any similar
tax” for purposes of this Agreement.

(a)       To the extent possible, any payments or other benefits to Executive
pursuant to this Agreement shall be allocated as consideration for Executive’s
entry into the covenants made by him in Paragraph 8(a).

(b)       Notwithstanding any other provisions of this Paragraph 9, if the
aggregate After-Tax Amount (as defined below) of the Potential Parachute
Payments and Gross-Up Payment that, but for this limitation, would be payable to
Executive, does not exceed 120% of After-Tax Floor Amount (as defined below),
then no Gross-Up Payment shall be made to Executive and the aggregate amount of
Potential Parachute Payments payable to Executive shall be reduced (but not
below the Floor Amount) to the largest amount which would both (i) not cause any
Excise Tax to be payable by Executive and (ii) not cause any Potential Parachute
Payments to become nondeductible by DST by reason of Section 280G of the Code
(or any successor provision). For purposes of the preceding sentence,
Executive’s highest effective after-tax marginal rate of taxes shall be applied.

For purposes of this Agreement:

(i)        “After-Tax Amount” means the portion of a specified amount that would
remain after payment of all taxes paid or payable by Executive in respect of
such specified amount; and

(ii)       “Floor Amount” means the greatest pre-tax amount of Potential
Parachute Payments that could be paid to Executive without causing Executive to
become liable for any Excise Taxes in connection therewith; and

(iii)      “After-Tax Floor Amount” means the After-Tax Amount of the Floor
Amount.

(c)       If for any reason tax counsel mutually agreeable to DST and Executive
later determine that the amount of Excise Taxes payable by Executive is greater
than the amount initially determined pursuant to the above provisions of this
Paragraph 9, then DST shall, subject to Paragraphs 9(d) and 9(e) pay Executive,
within thirty (30) days of such determination, or pay to the IRS as required by
applicable law, an amount (which shall also be deemed a Gross-Up

 

- 14 -

 



--------------------------------------------------------------------------------

Payment) equal to the product of (a) the sum of (i) such additional Excise Taxes
and (ii) any interest, penalties, expenses or other costs incurred by Executive
as a result of having taken a position in accordance with a determination made
pursuant to Paragraph 9(d) multiplied by (b) the Gross-Up Multiple.

(d)       Executive shall immediately notify DST in writing (an “Executive’s
Notice”) of any claim by the IRS or other taxing authority (an “IRS Claim”)
that, if successful, would require the payment by Executive of Excise Taxes in
respect of Potential Parachute Payments in an amount in excess of the amount of
such Excise Taxes determined in accordance with Paragraph 9. Executive’s Notice
shall fully inform DST of all particulars of the IRS Claim and the date on which
such IRS Claim is due to be paid.

DST shall direct the Executive as to whether to pay all or part of the IRS Claim
or to contest the IRS Claim or to pursue a claim for a refund (a “Refund Claim”)
of all or any portion of such Excise Taxes, other taxes, interest or penalties
as may be specified by DST in a written notice to Executive. If DST directs
Executive to pay all or part of the IRS Claim, the amount of such payment shall
also be deemed a Gross-Up Payment, which DST shall pay to the Executive or the
IRS, as appropriate. The Executive shall cooperate fully with DST in good faith
to contest such IRS Claim or pursue such Refund Claim (including appeals) and
shall permit DST to participate in any proceedings relating to such IRS Claim or
Refund Claim.

DST shall control all proceedings in connection with such IRS Claim or Refund
Claim (as applicable) and in its discretion may cause Executive to pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the Internal Revenue Service or other taxing authority.

DST shall pay directly all legal, accounting and other costs and expenses
(including additional interest and penalties) incurred by DST or Executive in
connection with any IRS Claim or Refund Claim, as applicable, and shall
indemnify Executive, on an after-tax basis, for any Excise Tax or income tax,
including related interest and penalties, imposed as a result of such payment of
costs or expenses.

(e)       If Executive receives any refund with respect to Excise Taxes,
Executive shall (subject to DST’s complying with any applicable requirements of
Paragraph 9(d)) promptly pay DST the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). Any contest
of a denial of refund shall be controlled by Paragraph 9(d).

10.       NOTICE. Notices and all other communications to either party pursuant
to this Agreement shall be in writing and shall be deemed to have been given
when personally delivered, delivered by telecopy or deposited in the United
States mail by certified or registered mail, postage prepaid, addressed, in the
case of DST, to DST General Counsel, 333 West 11th Street, Kansas City, Missouri
64105 or, in the case of the Executive, to his residence address on DST’s
payroll system, or to such other address as a party shall designate by notice to
the other party.

 

- 15 -

 



--------------------------------------------------------------------------------

11.       AMENDMENT; WAIVER. No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, waiver, modification or
discharge is agreed to in a writing signed by Executive and the Chief Executive
Officer or the Chief Financial Officer of DST. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time or at any prior or subsequent time.

12.       SUCCESSORS AND ASSIGNS; ASSIGNMENT BY EXECUTIVE PROHIBITED. The rights
and obligations of DST under this Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of DST. Except as provided in
Paragraph 7(h), neither this Agreement nor any of the payments or benefits
hereunder may be pledged, assigned or transferred by Executive either in whole
or in part in any manner, without the prior written consent of DST.

13.       SEVERABILITY. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

14.       CONTROLLING LAW AND JURISDICTION. The validity, interpretation and
performance of this Agreement shall be subject to and construed under the laws
of the State of Missouri, without regard to principles of conflicts of law.

15.       ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof except this Agreement does not
supersede any Officer Indemnification Agreement between DST and Executive.

 

16.

CODE SECTION 409A.

(a)       To extent that the Executive would otherwise be entitled to any
payment or benefit under this Agreement or any plan or arrangement of DST or its
affiliates, that constitutes “deferred compensation” subject to Section 409A of
the Code (“Section 409A”) and that if paid during the six months beginning on
the date of Executive’s termination of employment would be subject to additional
taxes and penalties under Section 409A (“409A Penalties”) because the Executive
is a “specified employee” (within the meaning of Section 409A and as determined
from time to time by the Compensation Committee of DST), the payment will be
paid to the Executive on the earliest of the six-month anniversary of the
termination of employment, a change in ownership or effective control of DST
(within the meaning of Section 409A) or the Executive’s death. In addition, any
payment or benefit due upon a termination of employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided to the Executive only upon a “separation from service” as defined in
Treas. Reg. 1.409A-1(h). To the extent applicable, each severance payment made
under this Agreement shall be deemed to be separate payments, and amounts
payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treas. Reg. 1.409A-1(b)(4) (“short-term

 

- 16 -

 



--------------------------------------------------------------------------------

deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treas. Reg. 1.409A-1
through 1.409A-6.

(b)       Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

17.       SIGNING BONUS. Company shall pay Executive a one-time signing bonus of
One Million Dollars ($1,000,000) for commencing employment, payable as follows:
Six Hundred Fifty Thousand Dollars ($650,000) payable on July 1, 2009, and Three
Hundred Fifty Thousand Dollars ($350,000) payable in January 2010.

IN WITNESS WHEREOF, the parties have executed this Amendment effective on the
day and year first above written.

 

 

 

By:

/s/ Stephen C. Hooley

 

 

Stephen C. Hooley

 

 

 

 

 

 

 

DST SYSTEMS, INC.

 

 

 

 

By:

/s/ Thomas A. McDonnell

 

 

Thomas A. McDonnell

 

 

Chief Executive Officer

 

 

- 17 -

 



 